Citation Nr: 1433613	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  06-34 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression and alcohol disorder.  

2.  Entitlement to service connection for a psychiatric disorder to include a personality disorder not otherwise specified and/or a history of conduct disorder.  

REPRESENTATION

Appellant represented by:  Thad Murphy, attorney

ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied service connection for a personality disorder not otherwise specified also claimed as anxiety, depression, and mental disorder.  The case was remanded by the Board in November 2009, March 2011 and August 2012 for additional development.  The matter is again before the Board.  

In October 2005, the Veteran testified in a hearing in front of a Decision Review Officer at the RO.  The transcript of the hearing is associated with the claims file and has been reviewed.  The Veteran requested a Board hearing in October 2006.  A videoconference hearing in front of the Board was scheduled in August 2008 and the Veteran failed to appear.  The Veteran has not filed a motion for a new hearing.  The request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In December 2013, this appeal was referred to a medical expert via a VHA opinion. This opinion was obtained in February 2014, and this claim now returns to the VA for further adjudication.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran has any current acquired psychiatric disorder to include anxiety and depressive disorder that is etiologically related to his period of service, aside from alcohol abuse, which constitutes misconduct.  

2.  The Veteran's personality disorder, diagnosed in service, is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and there is no evidence that shows a superimposed disease or injury during service created any additional psychiatric disability; a history of a conduct disorder does not constitute a current disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder to include anxiety, depression and alcohol have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2013).

2.  The criteria for entitlement to service connection for a psychiatric disorder, to include a personality disorder and/or history of conduct disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in August 2012, specifically for an addendum opinion to adequately address the etiology of the disabilities on appeal.  The Veteran was provided with a VA examination as well as a VHA opinion, and his claim was readjudicated.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in January 2005 and March 2006, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA treatment records, service treatment records, private records identified and Social Security Administration (SSA) disability benefits have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Board acknowledges during the Veteran's May 2010 and July 2013 VA examination he identified receiving private treatment at the University of Iowa and provided a description of his treatment to his examiners.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims of service connection for the issue listed above, and the duty to assist requirements have been satisfied.

The Veteran was provided VA examinations in April 2005, May 2010 and July 2013 for his psychiatric conditions.  Based on conflicting evidence of record, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion concerning the Veteran's claim.  A February 2014 medical opinion letter from a psychiatrist was subsequently received and associated with the claims file.  This opinion letter reflects that VHA psychiatrist reviewed the claims file, provided the opinion requested, and provided detailed reasoning for her conclusions.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to this claim.

The Board also notes that the Veteran was furnished a copy of the VHA opinion and was advised that they had 60 days to submit relevant evidence or argument in response. See 38 C.F.R. §§ 20.901, 20.903.  Subsequently, in April 2014, the Veteran submitted a further statement in support of claim and indicated he did not waive RO consideration of this evidence and requested his case be remanded.

Here, the statement submitted by the Veteran following receipt of the VHA opinion merely reiterates assertions already of record when this claim was last reviewed by the AOJ.  For these reasons, the motion to remand the claim to the RO for consideration of additional argument in response to the VHA opinion is denied.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not been found to suffer from psychoses and service connection for the Veteran's psychiatric conditions may not be granted on a presumptive basis. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003; Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Factual Background

Service treatment records (STRs) show the Veteran reported a pre-service diagnosis of conduct disorder with substance abuse, treated from February 1980 to March 1980 and August 1980.  The Veteran's treating physician confirmed the Veteran's treatment dates, noted the duration of hospitalization was one month and reported a diagnosis of conduct disorder and substance abuse.  The treating physician detailed the Veteran had severe family conflicts, treatment included therapy without psychotropic medications and he found the Veteran was fit for military duty.  See report of medical examination/treatment received March 1981.  The Veteran endorsed having frequent trouble sleeping on his report of medical history in February 1981, but not depression, excessive worry or nervous trouble of any sort.  The Veteran explained his pre-service mental treatment was because he resented his parents and due to friction between them they (the Veteran and his parents) went to the doctor to "straighten out."  The March 1981 enlistment examination indicated the Veteran's psychiatric evaluation was abnormal and explained the Veteran had been to adolescent adjustment doctors in 1980.  The examiner reviewed the Veteran's past conduct disorder and substance abuse and found the Veteran was totally normal in March 1981.  After eight months of service, in November 1981 the Veteran was referred for a psychiatric evaluation after presenting himself for help with a pattern of excessive alcohol ingestion.  One day prior to the psychiatric evaluation, the Veteran had been evaluated for being unsuitable to perform his duties due to intoxication.  The Veteran reported a prior history of alcohol abuse and his drinking was beyond his control.  The Veteran had been arrested on one occasion for public drunkenness and was involved in a motorcycle accident while intoxicated.  The examiner noted the Veteran's hospitalization by his parents at age 16 after finding him in a drunken state.  The Veteran reported he began using alcohol experimentally at age 16 which had evolved into a regular pattern of use until the time of the examination.  The examiner noted the Veteran had problematic adjustment problems in his family and prior episodes of abusive drinking.  He exhibited some immature qualities of personality, perhaps some mild depression reflected in his Minnesota Multiphasic Personality Inventory which had impaired his ability to make a suitable occupational adjustment.  The diagnostic impression was alcohol abuse and immature personality disorder.  The examiner recommended alcohol rehabilitation.  The Veteran's February 1982 separation examination indicated the Veteran was qualified for separation and did not address the Veteran's psychiatric condition.  The Veteran's DD-214 noted he was discharged for being a burden to command due to substandard performance or inability to adapt to military service.  

The Veteran submitted private treatment records from January 2004 to December 2004 that diagnosed him with Axis I: adjustment disorder with depressed mood, alcohol abuse, early and full remission and Axis II: personality disorder not otherwise specified.  The Veteran reported a history of continued drinking problems and past treatment.  He participated in a jail diversion program, attended AA meetings and took medication.  

SSA records from October 2004 indicated the Veteran was entitled to disability benefits for a primary diagnosis of adjustment disorder with depressed mood and a secondary diagnosis of a personality disorder beginning in September 2003.  The records include private treatment from 2002 to 2004.  The Veteran received treatment for alcoholism, major depressive disorder, depression and adjustment disorder with a depressed mood.  The Veteran identified participating in multiple alcohol treatment programs over the years.

The Veteran was afforded a VA examination in April 2005.  He was diagnosed with Axis I: alcohol dependence currently in early full remission, anxiety disorder not otherwise specified and Axis II: personality disorder not otherwise specified as the primary disorder.  The Veteran had a long history of using alcohol and suffering from anxiety dating back to his teenage years.  The Veteran had been drinking since age 14 and the examiner reported that it sounded like drinking had increased significantly during his period of service.  He reported a large cause of his mental anguish was a disruptive home life.  The Veteran's symptoms of an increased heart rate, feeling a pit in his stomach and getting a sense of doom were consistent with a panic disorder.  The VA examiner opined the Veteran's primary personality disorder issue dated back to when he was a teenager.  There were a number of psychosocial stressors at that time in his life that contributed to the development of his personality issues.  Alcohol had clearly been a coping strategy that he relied on over the last several years of his adult life that caused him multiple problems with his job and family.  The Veteran cited service as one of the confounding factors in his alcohol use since he seemed to drink more while he was in the service.  The VA examiner opined his personality disorder was the primary problem and his poor coping strategies and inadequate support system compounded his ability to deal with stress.  The examiner did not see enough clinical evidence to support that his symptoms were exacerbated or aggravated by his time in the service.  He opined it was least as likely as not that his current condition was related to his time in the service.  

The issue was remanded to clarify the nexus opinion that appeared to be inconsistent with the findings of the examination; however, a full examination with a new opinion was provided in May 2010.  

The Veteran testified in an October 2005 decision review officer hearing.  The Veteran denied problems with depression and anxiety prior to service.  He stated he became depressed in the Navy because they were not honest with him because they never gave him classes as promised.  He explained that although he started drinking at age 14 it was experimental "high school stuff" with his friends which included drinking on some weekends.  He reported he handled stress and anger by drinking and it increased during service.   

A May 2010 VA examination was conducted after a review of the 2005 VA examination, claim file and medical records.  However, the examiner noted the claim file did not include the Veteran's Social Security Disability records or his private treatment from University of Iowa.  The private treatment was described to the examiner as counseling and medication management.  The VA examiner stated she was not able to provide clarification of the opinion from April 2005.  

The Veteran was diagnosed with Axis I: alcohol dependence, sustained and in full remission, depressive disorder not otherwise specified and Axis II: personality disorder, not otherwise specified.  There was a change from the 2005 diagnosis due to a presentation of different symptoms.  The Veteran reported symptoms of anxiety but the symptoms were really related to depression.  In addition, the anxiety disorder in 2005 referred to limited symptom panic attacks which were complicated by the Veteran having a significant history of withdrawal symptoms from alcohol.  The examiner explained anxiety is common withdrawal symptom from the substance.  In addition, the Veteran denied significant anxiety problems in a 2004 mental health intake and additional treatment for about one year.  During the interview he did not report symptoms consistent with any anxiety disorder including panic attacks.  Overall, the Veteran's psychological functional status was hard to completely asses at the time of the examination due to vague, hostile and evasive answers and his mental disorder was hard to assess because the Veteran was minimally cooperative during the examination.  The examiner further noted the Veteran's reliability as a historian was questionable because the Veteran reported depression but denied symptoms of panic attacks last reported from the 2005 VA examination and denied anxiety during a 2004 mental health intake.

The Veteran met the criteria for depressive disorder not otherwise specified.  The VA examiner opined depressive disorder, not otherwise specified was less likely as not causally related or etiologically related to or aggravated by active service.  The Veteran reported he was unsure when his depression began but did not think it was prior to service.  This report contradicted his statement that the only reason he ever drank was to treat depression and anxiety because he had a problem with alcohol prior to service, evidenced by alcohol related legal charges and a hospitalization related to alcohol problems at age 16.  The examiner explained it was not uncommon for individuals with substance abuse problems to struggle with insight into their disorder and rationalize continued abuse.  STRs indicated the Veteran was evaluated because of his pre-service hospitalization and it was determined he no longer had an alcohol abuse problem and no mental health problems were noted.  The Veteran endorsed problems with sleep upon entry to service but the symptom alone was not enough to warrant a diagnosis of a pre-existing mental health condition.  

The 2010 examiner addressed the Veterans reports that he drank more during service because that was what everyone did in the Navy.  She noted he was diagnosed with alcohol abuse and a personality disorder that was no longer in the DSM-IV (immature personality disorder).  The Veteran claimed the Navy ignored his problems which they knew he had before the service and that it should have been addressed.  However, the examiner observed after the 1981 incident, the Navy did not discharge the Veteran but recommended alcohol rehabilitation which showed the Navy did not ignore his problem.  The Veteran reported he had at least two disciplinary infractions in-service and received a general discharge in February1982.  The 2004 mental health records further evidence that the Veteran did not have an Axis I diagnosis of a depressive or anxiety disorder prior to or in service, as the records diagnosed the Veteran with alcohol abuse and a personality disorder which was consistent with the assessment in-service.  The Veteran was additionally diagnosed with an adjustment disorder with depressed mood which referred to the Veteran being depressed secondary to losses he had from his alcoholism.  During the 2004 intake, the Veteran reported being first treated for depression after his girlfriend left him in 1993.  This was over ten years after discharge from service.  Neither in active duty nor in 2004 did the Veteran report his depression was related to anything that happened in service.  

The 2010 VA examiner found the Veteran met the criteria for alcohol dependence, sustained full remission.  The VA examiner opined that the Veteran's diagnosis was less likely as not causally related or etiologically related to or aggravated by active service.  The opinion was based on the Veteran meeting the criteria for alcohol abuse prior to service and report that he drank more in service because it was part of Navy culture.  He continued to abuse alcohol resulting in significant problems and was diagnosed with alcohol abuse in service.  There was no evidence his alcohol intake increased compared to prior to service and if it did, it was by the Veteran's choice and represented poor insight and judgment into his problem.  The VA examiner opined substance abuse should not be considered related to or aggravated by service and further noted the Navy discourages alcohol abuse for obvious reasons.

The May 2010 examiner opined the Veteran met the criteria for personality disorder, not otherwise specified.  The VA examiner opined personality disorder not otherwise specified was less likely as not caused by or a result of the Veteran's active duty.  There was evidence of the diagnosis in-service, in 2004 outside records, in the 2005 VA examination and it was evident during the interview.  However, the examiner did not provide clarification as to whether the personality disorder was casually related or etiologically related to or aggravated by active service.  The examiner explained the diagnosis of personality disorder is not made per the DSM-IV criteria in someone under the age of 18 unless features are present for at least one year and this is unknown in the Veteran's case.  The examiner further opined how to address the diagnosis should be done at the Veteran's Benefits Administration policy level and not left solely to the examiner to determine.  

The case was remanded for SSA records in March 2011.  A VA examination was conducted in July 2013 with a complete review of the claims file.  The VA examiner indicated the Veteran had a diagnosis of alcohol dependence in early full remission, anxiety disorder not otherwise specified and a personality disorder not otherwise specified.  The Veteran's personal history of difficulties with adequate adjustment to interpersonal and career demands appeared to be the result of a synergistic combination of his personality features and his history of substance abuse/dependence.  It was not possible to differentiate symptoms between his diagnoses.  The Veteran reported counseling for his alcohol use while in high school.  The Veteran was assessed for alcohol abuse during service.  Military records did not indicate the presence of psychiatric syndromes but STRs endorsed a diagnosis of immature personality, no longer a diagnostic category.  Post-military service the Veteran reported and the record indicated he received treatment numerous times for alcohol abuse/dependence.  He reported receiving treatment from the University of Iowa medical center for his symptoms with medication.  The private records from 2004 to 2005 indicated treatment for an adjustment disorder with depressed mood and alcohol abuse.  Dependency and personality disorder not otherwise specified were ruled out.  Prior to military service the Veteran denied significant criminal activity and during service he reported receiving non-judicial punishment for disrespect to a petty officer.  Post military he admitted to 7-8 arrests for operating while impaired since separation.  He reported a domestic without injury charge years ago and admitted being under the influence at the time.  

During the 2013 VA examination the Veteran reported he drank to intoxication for the first time at the age of 12 or 13 and that his behavior escalated throughout high school.  During service the Veteran reported his established pattern of heavy alcohol consumption increased during his sole year in the U.S. Navy.  The STRs indicated an assessment for alcohol abuse.  The Veteran related a significant history of continued alcohol abuse/dependence.  He admitted to 5-6 alcohol related psychiatric hospitalizations since separation from the Navy. 

The VA 2013 examiner opined the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The Veterans presentation and symptom constellation were consistent with the diagnoses of alcohol dependence, anxiety disorder not otherwise specified and personality disorder not otherwise specified.  His conditions had been manifested by a history of alcohol abuse and dependence since early adolescence which apparently progressed naturally without discernible, significant or direct impact from his service experience.  Additionally, he contended that a significant dimension of the Veteran's impairment stemmed from displayed personality features which were likely to impair his relations with others as well as the requirements of many employment settings.  The VA examiner further opined the claimed condition, which clearly and unmistakable existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The Veteran's alcohol related behaviors were ensconced by the time he entered the U.S. Navy.  His self- report indicated a pattern of severe alcohol abuse since his early teens.  There was no historical data to suggest that his military service directly or indirectly aggravated his drinking pattern (in fact, military medical providers assessed and offered treatment for this concern).  The Veteran's behaviors continued virtually unabated in spite of his numerous clinical intervention efforts since his separation from service.  In addition, personality disorders are long-term characterological deficits that develop during childhood or adolescence and would not likely be causally linked to military service or any isolated stressor.   

A VHA opinion was provided in February 2014.  The diagnosis provided was alcohol use disorder in sustained full remission, anxiety disorder not otherwise specified by history as secondary to alcohol dependence, personality disorder unspecified by history and a history of conduct disorder by history from 1980 (assuming the Veteran was under age 18 at the time).  The VHA specialist opined there was clear and unmistakable evidence that the alcohol use disorder, personality disorder unspecified and conduct disorder pre-existed the Veteran's entry into service.  There was no clear and unmistakable evidence that his pre-existing disorders were or were not aggravated during service.  By the evidence presented, it was impossible to determine if the Veteran's service experience contributed to his alcohol abuse disorder, chronic personality disorder and conduct disorder (by definition made to an adolescent prior to the age of 18).  Further, there was no evidence present that a personality disorder was subject to a superimposed injury or disease in service or was otherwise aggravated by service.  In contrast, there was not clear and unmistakable evidence that the Veteran's anxiety disorder not otherwise specified pre-existed the Veteran's entry into service.  A negative nexus opinion was provided regarding whether the Veteran's anxiety disorder was related to military service.  

The 2014 VHA specialist provided an extensive discussion and rationale to her opinions.  At enlistment, the Veteran had reported a history of having been treated for a mental condition prior to service.  This treatment included psychiatric inpatient hospitalization as per the consultation sheet which showed treatment dates.  At that time, the Veteran's treating physician had confirmed in writing that the Veteran had a diagnosis of conduct disorder with substance abuse.  Initially, the Veteran's enlistment examination indicated the Veteran's psychiatric evaluation was abnormal, by account of the evidence provided by the Veteran that he had been in psychiatric treatment/hospitalization in 1980.  The VHA specialist found the subsequent review by the examiner of the Veteran's conduct disorder and substance abuse which overturned the first finding of abnormality and concluded that the Veteran was "totally normal in March 1981" was erroneous in conclusion.  Therefore, there was clear and unmistakable evidence demonstrating that his disease(s) existed before acceptance and there was no clear and unmistakable evidence that his disease(s) were or were not aggravated by service presented.  Alcohol use disorder is made worse prognostically by the concurrent diagnosis of conduct disorder (both being clearly noted at the time of the Veteran's enlistment) which pre-existed the Veteran's enlistment into the service and resulted in a psychiatric hospitalization.  In November 1981 the Veteran was referred for a psychiatric evaluation which resulted in the diagnostic conclusion then of alcohol abuse and immature personality (a diagnosis which was in later years subsumed under different personality categories, but which indicated the existence then of personality disorder); the Minnesota Multiphasic Personality Inventory administered at that time supports the presence of a personality disorder and is considered to be a reliable indicator/test for this condition.  The Veteran was soon separated after only eight months of service.  The VHA specialist cited principles and treatises that support the association of alcohol use disorder and conduct disorder, which was the first disclosed/diagnosed condition presented.  

Acquired psychiatric disorder to include anxiety, depression and alcohol abuse

The Veteran contends entitlement to service connection for an acquired psychiatric disorder.  The Veteran has had various diagnoses including anxiety disorder not otherwise specified, depressive disorder not otherwise specified and alcohol dependence sustained in full remission.  

Initially, with respect to the Veteran's diagnosed alcohol dependence or abuse, the Board notes that for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for polysubstance dependence or abuse is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   Therefore, the analysis will not include a discussion of the Veteran's alcohol dependence.  

In light of the Veteran's pre-service notations of a mental condition, the Board will first address whether or not the presumption of soundness is applicable regarding the Veteran's claim of entitlement regarding an acquired psychiatric disorder to include anxiety and depressive disorder.  The Veteran's STRs are absent a diagnosis of any acquired psychiatric disorder to include an anxiety or depressive disorder.  The Veteran denied nervous trouble of any sort, depression or excessive worry on reports of medical history upon enlistment.  Although the Veteran's psychiatric examination was abnormal upon enlistment, no finding of an acquired psychiatric ability to include an anxiety or depressive disorder was noted upon entry.  

The Board notes the conflicting evidence as to whether an acquired psychiatric disorder to include anxiety and depressive disorder pre-existed service.  The Veteran asserts he did not suffer from mental conditions prior to service.  The 2005 and 2013 VA examiners provided positive opinions regarding whether the Veteran's condition pre-existed service.  Specifically, the 2005 examiner found the Veteran had a long history of anxiety dating back to his teenage years and the 2013 examiner found the Veteran's mental conditions (including anxiety) clearly and unmistakably pre-existed service.  In contrast, the May 2010 VA examiner and the 2014 VHA specialist provided negative opinions regarding whether the Veteran's conditions pre-existed service.  Specifically, the May 2010 VA examiner found evidence did not support a diagnosis of a depressive or anxiety disorder prior to service and the 2014 VHA specialist found the Veteran's anxiety disorder did not clearly and unmistakably pre-exist service.  The Board finds that the evidence of record does not "undebatably" show that an acquired psychiatric disorder to include anxiety and depression pre-existed service.

As the presumption of soundness has not been rebutted, this claim becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

The Veteran has a current diagnosis of anxiety disorder.  See February 21, 2014 VHA Opinion.  The Board notes there have been previous diagnoses of depression as noted throughout medical treatment and in the 2010 VA examination.  However, the Board finds the current diagnosis of anxiety provided by the July 2013 VA examiner and the February 2014 VHA specialist is entitled to the most probative weight as it was based on a complete review of the record and a well-reasoned rationale.  Further, the 2010 VA examiner noted that although a diagnosis of depression was provided instead of anxiety, the Veteran was hard to assess due to him being minimally cooperative during the examination.  

STRs reflect the Veteran had an in-service diagnosis of alcohol abuse and immature personality disorder.  See November 10, 1981 STR labeled "consultation sheet," pg. 2.  Therefore, the crucial inquiry is whether this disorder was caused by or otherwise related to the Veteran's military service.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder to include an anxiety disorder.  

As noted above, the STRs indicate the Veteran had a psychiatric diagnosis of immature personality disorder and alcohol abuse but do not contain a diagnosis of any anxiety disorder.  Therefore, the STRs do not support a link between the Veteran's current anxiety disorder and service.

The Veteran's medical records indicate that the Veteran has had ongoing mental health treatment which predominately involved alcohol treatment and personality disorder problems, as discussed in further detail below.  The Veteran's medical records do not contain any positive opinions or suggest a link between the Veteran's current acquired psychiatric condition of anxiety disorder and service.  In fact, the Veteran has made statements during treatment that suggests his acquired psychiatric disabilities are not service related, such as the Veteran explaining he first began taking anti-depressants due to his girlfriend breaking up with him over ten years after separation from service in 1993.  

VA examiners in 2005, 2013 and the 2014 VHA specialist provided negative nexus opinions regarding the Veteran's acquired psychiatric disorder of anxiety and service.  The Board notes a negative opinion was also provided by the 2010 VA examiner, however, the opinion regarded depressive disorder rather than anxiety disorder due to the Veteran's symptoms presented at the time of examination.  Although the acquired psychiatric disorder diagnosis varied in the 2010 opinion, none of the VA examiners or the VHA specialist were able to find the acquired psychiatric conditions were related or aggravated by active duty service.  The Board finds the VA examinations and VHA opinion heavily weigh against a finding of a nexus between the Veteran's anxiety disorder and service. 

The Board acknowledges the Veteran's assertions that he developed a psychiatric disorder while he was on active duty.  Although the Veteran is competent to report what he has experienced and symptoms, he is not competent to diagnosis psychiatric condition or ascertain the etiology of his condition, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the foregoing evidence, the Board finds that service connection for anxiety disorder is not warranted.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Psychiatric disorder to include personality disorder and/or a history of conduct disorder
 
As noted above, the Veteran asserts entitlement to service connection for a psychiatric disability.  
The Veteran has a current diagnosis of a personality disorder not otherwise specified and a history of conduct disorder.  See February 2014 VHA opinion.  

Although a diagnosis of a history of a conduct disorder from 1980 was noted, the proceeding analysis will not include conduct disorder.  Conduct disorder is by definition made to an adolescent, prior to the age of 18.  See February 2014 VHA opinion.  As the Veteran has been over the age of 18 throughout the entire appeal period, "conduct disorder" cannot be evaluated as a current disability for the purpose of establishing service connection.  

The Board observes that the November 1981 service psychiatric consultation report shows a diagnosis of immature personality disorder.  This is a not a diagnosis of psychiatric disease, but rather a personality disorder.  The 2014 VHA specialist explained that immature personality disorder is a diagnosis which was in later years subsumed under different personality diagnosis categories but which indicated the existence of a "then" personality disorder in 1981.  See February 2014 VHA opinion discussion and rationale.  Therefore, immature personality disorder is included in the analysis of a personality disorder

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.

VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.

In this case, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  Since service, no medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  Significantly, all three VA examiners, discussed above concluded that there was no connection between the Veteran's personality disorder and military service.  Notably, the February 2014 VHA specialist clearly stated there was no evidence presented that such disorder was subject to a superimposed injury or disease in service or was otherwise aggravated by service.  

To the extent that the Veteran's lay statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds he is not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  In this regard, the Board observes that there is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Moreover, the February 2014 VHA medical specialist's opinion weighs heavily against the Veteran's claim.

There is no other evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.

In short, the personality disorder, diagnosed in service, cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the personality disorder increased in severity to create an additional disability from his experiences during his military service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depressive disorder and alcohol abuse is denied. 

Entitlement to service connection for a psychiatric disorder to include personality disorder and/or a history of conduct disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


